



AMENDED AND RESTATED
EXECUTIVE SEVERANCE AND CHANGE IN CONTROL POLICY




This Executive Severance and Change in Control Policy (the “Policy”) is designed
to provide certain protections to a select group of key employees of PagerDuty,
Inc. (the “Company”) or any of its subsidiaries in connection with a Change in
Control of the Company or in connection with the involuntary termination of
their employment under the circumstances described in this Policy. Capitalized
terms not otherwise defined in the text have the respective meanings set forth
in the “Definitions” section below.


Eligibility. Each employee of the Company or any subsidiary of the Company who
is designated by the Administrator (as defined below) as either a “Tier 2
Participant” (e.g., direct reports to the Company’s Chief Executive Officer who
are senior vice president level or above) or a “Tier 3 Participant” (e.g.,
senior vice presidents or above that do not report to the Company’s Chief
Executive Officer, vice presidents, and general managers) for the purposes of
this Policy will be a participant in this Policy (each, a “Participant”).


CIC Qualifying Termination (Tier 2 Participants). If a Tier 2 Participant has a
CIC Qualifying Termination, the Company shall provide the Tier 2 Participant
with the following severance benefits: (i) a lump sum cash amount equal to
twelve (12) months of the Tier 2 Participant’s base salary in effect at the time
of the CIC Qualifying Termination, payable as set forth below, (ii) a prorated
amount of the Tier 2 Participant’s target annual bonus from the beginning of the
Company’s fiscal year until the date of the CIC Qualifying Termination, (iii)
continuation of the health plan benefits in place for the Tier 2 Participant and
the Tier 2 Participant’s eligible dependents at the time of the CIC Qualifying
Termination under COBRA at no cost to the Tier 2 Participant (provided that the
Tier 2 Participant timely elects coverage under COBRA) for twelve (12) months
following such CIC Qualifying Termination; provided, however, that in the event
the Tier 2 Participant obtains other employment prior to the end of such period,
the benefits under this clause (iii) will terminate at such time as the Tier 2
Participant is eligible to receive health benefits through such other
employment, and (iv) 100% of the Tier 2 Participant’s then-unvested Equity
Awards that are subject to time-based vesting shall become fully vested and, as
applicable, exercisable effective as of the CIC Qualifying Termination. For the
avoidance of doubt, the vesting acceleration benefit in clause (iv) of this
paragraph shall not apply to any Equity Awards held by the Tier 2 Participant
that are subject to performance-based vesting. In the event of the Tier 2
Participant’s CIC Qualifying Termination prior to the consummation of a Change
in Control, then the Tier 2 Participant’s unvested, outstanding Equity Awards
will remain outstanding for three (3) months.


CIC Qualifying Termination (Tier 3 Participants). If a Tier 3 Participant has a
CIC Qualifying Termination, the Company shall provide the Tier 3 Participant
with the following severance benefits: (i) a lump sum cash amount equal to six
(6) months of the Tier 3 Participant’s base salary in effect at the time of the
CIC Qualifying Termination, payable as set forth below, (ii) a prorated amount
of the Tier 3 Participant’s target annual bonus from the beginning of the
Company’s fiscal year until the date of the CIC Qualifying Termination, (iii)
continuation of the health plan benefits in place for the Tier 3 Participant and
the Tier 3 Participant’s eligible dependents at the time of the CIC Qualifying
Termination under COBRA at no cost to the Tier 3 Participant (provided that the
Tier 3 Participant timely elects coverage under COBRA) for six (6) months
following such CIC Qualifying Termination; provided, however, that in the event
the Tier 3 Participant obtains other employment prior to the end of such period,
the benefits under this clause (iii) will terminate at such time as the Tier 3
Participant is eligible to receive health benefits through such other
employment, and (iv) 50% of the Tier 3 Participant’s then-unvested Equity Awards
that are subject to time-based vesting shall become fully vested and, as
applicable, exercisable effective as of the CIC Qualifying Termination. For the
avoidance of doubt, the vesting acceleration benefit in clause (iv) of this
paragraph shall not apply to any Equity Awards held by the Tier 3 Participant
that are subject to performance-based vesting. In the event of the Tier 3
Participant’s CIC Qualifying Termination prior to the consummation of a Change
in Control, then the Tier 3 Participant’s unvested, outstanding Equity Awards
will remain outstanding for three (3) months.


Non-CIC Qualifying Termination (Tier 2 Participants). If a Tier 2 Participant
has a Non-CIC Qualifying Termination, the Company shall provide the Tier 2
Participant with the following severance benefits: (i) a lump sum cash amount
equal to six (6) months of the Tier 2 Participant’s base salary in effect at the
time of the Non-CIC Qualifying Termination, payable as set forth below and (ii)
continuation of the health plan benefits in place for the Tier 2 Participant and
the Tier 2 Participant’s eligible dependents at the time of the Non-CIC
Qualifying Termination under COBRA at no cost to the Tier 2 Participant
(provided that the Tier 2 Participant timely elects coverage under COBRA), for
six (6) months following such Non-CIC Qualifying Termination, provided, however,
that in the event the Tier 2 Participant obtains other employment prior to the
end of such period, the benefits under this clause (ii) will terminate at such
time as the Tier 2 Participant is eligible to receive health benefits through
such other employment.


Non-CIC Qualifying Termination (Tier 3 Participants). If a Tier 3 Participant
has a Non-CIC Qualifying Termination, the Company shall provide the Tier 3
Participant with the following severance benefits: (i) a lump sum cash amount
equal to six (6) months of the Tier 3 Participant’s base salary in effect at the
time of the Non-CIC Qualifying Termination, payable as set forth below and (ii)
continuation of the health plan benefits in place for the Tier 3 Participant and
the Tier 3 Participant’s eligible dependents at the time of the Non-CIC
Qualifying Termination under COBRA at no cost to the Tier 3 Participant
(provided that the Tier 3 Participant timely elects coverage under COBRA), for
six (6) months following such Non-CIC Qualifying Termination, provided, however,
that in the event the Tier 3 Participant obtains other employment prior to the
end of such period, the benefits under this clause (ii) will terminate at such
time as the Tier 3 Participant is eligible to receive health benefits through
such other employment.


Death or Disability. A termination of the Participant’s employment by reason of
the Participant’s death or Disability (as such term is defined in Section
22(e)(3) of the Code) shall not constitute a termination by Participant for Good
Reason or a termination by the Company without Cause.


Exclusive Benefits. In the event of a termination of a Participant’s employment
with the Company or any subsidiary of the Company, the Participant shall not be
entitled to any other severance pay, severance benefits, accelerated vesting
with respect to Equity Awards subject to time-based vesting or any other
compensation or benefits other than as set forth herein, or as required by
applicable law. Notwithstanding anything herein to the contrary, each of
Participant’s Equity Awards subject to performance-based vesting will be
eligible for any vesting acceleration benefits set forth in the equity plan
and/or equity award agreement pursuant to which the Equity Award is governed.


Release. Notwithstanding anything herein to the contrary, as a condition of each
Participant’s receipt of any severance payments or benefits set forth in this
Policy, the Participant must execute and allow to become effective a general
release of claims in favor of the Company, with such changes as may be required
due to intervening changes in applicable law (a “General Release”), within sixty
(60) days following the Participant’s Qualifying Termination. Unless the Release
is timely signed by the Participant, is delivered to the Company, and becomes
effective within the required period (the date on which the Release becomes
effective, the “Release Date”), the Participant will not be entitled to any
severance payments or benefits pursuant to this Policy.


Notwithstanding anything herein to the contrary, none of the severance payments
or benefits under this Policy will be made prior to the first payroll date
following the effective date of the General Release (the “Initial Payment
Date”). On the Initial Payment Date, any lump sum salary severance payment or
prorated bonus severance payments (to the extent applicable) that the
Participant is entitled to receive under this Policy will be fully paid to the
Participant.


Section 409A. Notwithstanding any provision to the contrary in this Policy, if a
Participant is deemed by the Company at the time of the Participant’s Separation
from Service to be a “specified employee” for purposes of Section 409A of the
Code, and the regulations and guidance promulgated thereunder (“Section 409A”),
then to the extent delayed commencement of any portion of the severance benefits
to which the Participant is entitled under this Policy is required in order to
avoid adverse taxation under Section 409A, such portion of the Participant’s
benefits shall not be provided to Participant prior to the earlier of (i) the
expiration of the six-month period measured from the date of the Participant’s
Separation from Service with the Company or (ii) the date of the Participant’s
death. Upon the first business day after such earlier date, all payments
deferred pursuant to this paragraph shall be paid in a lump sum to the
Participant, and any remaining payments due under this Policy shall be paid as
otherwise provided herein. Payments pursuant to this Policy (or referenced in
this Policy), and each installment thereof, are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the regulations under Section
409A. To the extent that any provision of this Policy is ambiguous as to its
exemption or compliance with Section 409A, the provision will be read in such a
manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent. To the extent any payment under this Policy may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. Notwithstanding any other
provision of this Policy, with respect to payments to be made upon execution of
an effective release, if the release revocation period spans two calendar years,
payments will be made in the second of the two calendar years to the extent
necessary to avoid adverse taxation under Section 409A.


Section 280G. Any provision of this Policy to the contrary notwithstanding, if
any payment or benefit a Participant would receive from the Company pursuant to
this Policy or otherwise (a “Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment will be equal to the Reduced Amount (defined
below). The “Reduced Amount” will be either (x) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in the Participant’s receipt,
on an after-tax basis, of the greater economic benefit notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payment equals the Reduced Amount, reduction will occur in the manner that
results in the greatest economic benefit to the Participant. If more than one
method of reduction will result in the same economic benefit, the items so
reduced will be reduced by mutual agreement of the parties. If deemed necessary
for compliance with Section 409A of the Code, any reduction will occur first
with respect to amounts that are not “deferred compensation” within the meaning
of Section 409A of the Code and then with respect to amounts that are. To the
extent any such payment is to be made over time (e.g., in installments, etc.),
then the Payments shall be reduced in reverse chronological order. In no event
will the Company or any stockholder be liable to the Participant for any amounts
not paid as a result of the operation of this Section.


Choice of Law. The laws of the State of Delaware will govern all questions
concerning the construction, validity and interpretation of this Policy, without
regard to that state’s conflict of laws provisions.


Term of Policy. This Policy will remain in effect for a period of three (3)
years from the date of the Company’s initial public offering; provided, however,
that if on the date this Policy is set to expire the Company has entered into an
agreement that would cause a Change in Control to occur, then, this Policy shall
remain in effect until the consummation of the transaction constituting a Change
in Control.


Successors.  Any successor to the Company of all or substantially all of the
Company’s business and/or assets (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or other transaction) will assume
the obligations under this Policy and agree expressly to perform the obligations
under this Policy in the same manner and to the same extent as the Company would
be required to perform such obligations in the absence of a succession. For all
purposes under this Policy, the term “Company” will include any successor to the
Company’s business and/or assets which becomes bound by the terms of this Policy
by operation of law, or otherwise.


Tax Obligations. All payments and benefits under this Policy will be paid less
applicable withholding taxes. The Company is authorized to withhold from any
payments or benefits all federal, state, local and/or foreign taxes required to
be withheld therefrom and any other required payroll deductions. The Company
will not pay any Participant’s taxes arising from or relating to any payments or
benefits under this Policy. The Participant will be solely responsible for the
payment of all personal tax liability that is incurred as a result of the
payments and benefits received under this Policy, and the Participant will not
be reimbursed by the Company for any such payments.


Administration. This Policy will be administered by the Compensation Committee
of the Company’s Board of Directors or its delegate (in each case, an
“Administrator”). The Administrator will have full discretion to administer and
interpret this Policy. Any decision made or other action taken by the
Administrator with respect to this Policy and any interpretation by the
Administrator of any term or condition of this Policy, or any related document,
will be conclusive and binding on all persons and be given the maximum possible
deference allowed by law.


At-will Employment.  Nothing in this Policy shall be construed as giving any
Participant any right to be retained in the employ of the Company or any
subsidiary of the Company or shall affect the terms and conditions of a
Participant’s employment with the Company or a subsidiary of the Company. A
Participant’s employment with the Company or any subsidiary of the Company is
employment “at-will” and may be terminated at any time and for any reason, with
or without notice.


No Mitigation. A Participant is not required to seek other employment or to
attempt in any way to reduce any amounts otherwise payable to a Participant
under this Policy.


Amendment or Termination. The Company may amend or terminate this Policy at any
time or from time to time, but no such amendment or termination shall adversely
affect the rights of any Participant without the Participant’s written consent.


Definitions:


“Cause” shall mean with respect to a Participant, the occurrence of any of the
following events: (i) such Participant’s commission of any felony or any crime
involving fraud, dishonesty or moral turpitude under the laws of the United
States, any state thereof, or any applicable foreign jurisdiction; (ii) such
Participant’s attempted commission of, or participation in, a fraud or act of
dishonesty against the Company or any subsidiary of the Company; (iii) such
Participant’s intentional, material violation of any contract or agreement
between the Participant and the Company or any subsidiary of the Company or of
any statutory duty owed to the Company or any subsidiary of the Company; (iv)
such Participant’s unauthorized use or disclosure of the Company’s or any of its
subsidiaries’ confidential information or trade secrets; or (v) such
Participant’s gross misconduct. The determination that a termination of a
Participant’s employment is either for Cause or without Cause shall be made by
the Company in its sole discretion.


“Change in Control” shall have the meaning given to such term in the Company’s
2019 Equity Incentive Plan.


“Change in Control Period” shall mean the period commencing three (3) months
before the effective date of a Change in Control and ending twelve (12) months
following the Change in Control.


“CIC Qualifying Termination” shall mean a Participant’s employment is terminated
by the Company, or any acquirer or successor in interest thereof, without Cause
or by the Participant for Good Reason during the Change in Control Period,
provided such termination of employment constitutes a Separation from Service.


“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.


“Code” shall mean the Internal Revenue Code of 1986, as amended.


“Equity Awards” shall mean Company options, restricted stock, restricted stock
units and any other Company equity awards.


“Good Reason” shall mean one or more of the following events occurs without the
Participant’s written consent: (i) a material reduction of the Participant’s
primary job duties or level of responsibility (collectively, “Duties”) relative
to the Participant’s duties that were in effect immediately prior to such
reduction; provided, however, that for purposes of this clause, a material
reduction in the Participant’s Duties will not be deemed to occur (A) if the
Company is acquired and made a division or business unit of a larger entity, and
following the consummation of the Change in Control, the Participant retains
substantially similar Duties for such division or business unit of the acquiring
corporation, but not for the entire acquiring corporation, provided that this
clause (A) shall not apply to any Participant holding the title of Chief
Financial Officer, General Counsel or Chief Human Resources Officer or
(B) solely because of a change in title; (ii) a ten percent (10%) reduction in
then-current annual base salary (other than an across-the-board salary reduction
for all similarly situated executives); or (iii) relocation of the Participant’s
principal place of employment to a place that increases the Participant’s
one-way commute by more than fifty (50) miles as compared to the Participant’s
then current principal place of employment immediately prior to such relocation.
For clarity, with respect to any Participant holding the title of Chief
Financial Officer, General Counsel or Chief Human Resources Officer, the
circumstances set forth in section (i)(A) of this Good Reason definition shall
constitute Good Reason. With respect to each of subsection (i), (ii), and
(iii) above, the Participant must provide notice to the Company of the condition
giving rise to “Good Reason” within thirty (30) days of the initial existence of
such condition, and the Company will have thirty (30) days following such notice
to remedy such condition. The Participant must resign his or her employment no
later than fifteen (15) days following expiration of the Company’s thirty
(30) day cure period or written receipt from the Company of its intent not to
cure.


“Non-CIC Qualifying Termination” shall mean a Participant’s employment is
terminated by the Company, or any acquirer or successor in interest thereof,
without Cause outside of the Change in Control Period, provided such termination
of employment constitutes a Separation from Service.


“Qualifying Termination” shall mean a CIC Qualifying Termination or a Non-CIC
Qualifying Termination.


“Separation from Service” shall have the meaning set forth under Treasury
Regulation Section 1.409A-1(h).



